Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 1 of 66

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
BID PROTEST

 

Final Redacted Version
AMAZON WEB SERVICES, INC.

Plaintiff,
Case No. 19-1796

Judge Patricia E. Campbell-Smith

THE UNITED STATES, Po

Defendant,
and
MICROSOFT CORPORATION,

Intervenor-Defendant.

 

 

INTERVENOR-DEFENDANT’S MEMORANDUM IN
OPPOSITION TO PLAINTIFF’S MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 2 of 66

TABLE OF CONTENTS
INTRODUCTION .oo.occcccccecceccecceseeseeseeseseeseeeseeeeessesscsaesaesaeesecsecseesecsecsacsaeaeeaeeaeeaeesecseeseeeteeeeeeeaes 1
QUESTION PRESENTED ...00....coceccesceseesceseeseeseeseeseeeeeeeeeseeseseeeaeeseeaeceecsecseseeseaseaeeaeeaeeaeeeeeeseeeeeeeese 3
STATEMENT OF THE CASE D.0o...o.ececceccescecesceseescessesseeseeseeseeseeseesecsecsecsaceeeaeeaeeaeeseeeeneeeeeeseeeeenees 3
A. DoD’s Cloud Computing Priorities and the JEDI Procurement .........................24+- 3
B. Microsoft’s Commercial Cloud Solution.................cceeccesececeesceeseeeeeeeeeeeeeeeeeeeeseeees 4

C. DoD Selects Microsoft’s Less Expensive, Technically Superior Cloud

Computing Solution ....... 2... ccc cceecceecceecceeceeeccceseeeceeesceeaeceseeeeaeeeeeeeaeeeseeeeeeeeseesseeess 5
D. Microsoft and DoD Expend Substantial Resources to Prepare for
Performance of the Contract ........0..cccceccescescesceseeeeseeseeeeeeseeeeseeseeseeaeeeeeteeeeeeeeeenees 7
E. AWS Files This Bid Protest, Raising Belated Challenges to the
Solicitation and Unfounded Allegations of Bias .................cccecceeeseeeeceeeseeeeeeeeeeeeees 8
ARGUMENT ...o...ececccccescescescesceeeesseeseeseeseeseeaeesecsecsecsecsecssessesaeeaseaeceecsecsesseseasaseaseaeeeeeaeeeeeeseeeeeseetees 9
I. AWS IS NOT LIKELY TO SUCCEED ON THE MERITS....0.......ecceceeceeceeceeeeeeeeeeeseeees 10
A. DoD Properly Evaluated Price Scenario 6 Under Factors 5 and 9 ...................- 10
1. AWS, Like Microsoft, Proposed BE Storage for Price
SCOMATIO 6.0.2... eeceeccesceeseesceesecseeeseesseesecssecaeceeeseceaeeaeeseceseceeeeeseaeeeseeneeeaeens 11
2. Microsoft’s Proposal Met the Requirements of the RFP.....................055 12
AWS’s Argument Is Untethered to Any RFP Requirement...................... 14
4. AWS Suffered No Prejudice from Microsoft’s Reliance on
STOTA LC... cece eeeeccccceeceeeesseeeeceesseeeeceeseeeecceseeeeeeseeeeeeeesseeeseeseeeeeees 15
B. DoD Properly Evaluated the Factor 8 Demonstrations.................0...:::ccceeeeeeeeeeees 17
1. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.2 of the Demonstration ....................0:ccceeeeeeseeeeeeees 17
2. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.3 of the Demonstration ..................c:eecceeeeeseeeteeteees 21
3. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.4 of the Demonstration ................0..c:ccceeeeeseeeeeeeeees 22
C. DoD Reasonably Evaluated the Tactical Edge Devices Under Factor 3............... 27

1. DoD Equally Evaluated the Offerors’ Tactical Edge Devices as to
Portability and Support for Dismounted Operations ....................:00::000 29

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 3 of 66

 
  

3. DoD Correctly Concluded that
eveeeeeeeseees 31
4. Both Offerors Proposed
P| and DoD Reasonably Evaluated AWS’s SN... 33
5. DoD Reasonably Evaluated the Offerors’ Battery Solutions .................... 34
D. DoD Reasonably Evaluated AWS’s Hypervisor Solution and Third-Party
Marketplace Offerings ..................cccccescceseceescceseeeeseeeseecesecessecesecesseseseeesseeesseesseeeaes 36
1. DoD Reasonably Evaluated the Offerors’ Hypervisor Solutions .............. 36
2. DoD Reasonably Evaluated AWS’s Third-Party Marketplace
Offer YS... eee cece ceeeceeeceeseeeseecesecessecsecesaeceseceseeceseceseceseeeseeceneeesseeesseess 40
E. AWS’s Remaining Challenges to the Evaluation Process Fail.................0..:::::005 42
1. AWS Was Not Entitled to the Strengths It Claims for Factors 2 and
Shecceccesceseeseeseesecsecscesacacseeseeseesessecsacsacsacsaeeaeesecaeesecsecsaseateateateaeeaeeaeteeseeeeeteass 42
2. AWS Was Not Entitled to the Strengths It Claims for Factor 8 ................ 45
3. DoD Reasonably Evaluated the Offerors’ Management
Approaches Under Factor 6 ........0.....cccccccccccesecesscceseeeeeeceseeeeseeeseeeseeeeeeeesees 46
IL. AWS WILL NOT SUFFER IRREPARABLE HARM ABSENT AN
INJUNCTION 0.000. .ccccccccccecceceeceeseesessesseesesecseesecseesaeeseesecseesecsecsecsecsseeaeeseeseeseeeeseeeeeeeeeseesees 50
Il. ©ANINJUNCTION WOULD IRREPARABLY HARM MICROSOFT .......0.....0:::00+ 54
IV. AN INJUNCTION WOULD HARM THE PUBLIC INTEREST ...00.00..0.cccceeeeeeeeeee: 58
CONCLUSION (000... cescescescescescesceseesseeseesesseeseeseseenecsecsecsacssesaeeaeesecsecsecsessecaeeaeeseeaeeaeeeeeeeeeeeeeeaees 60

ill
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 4 of 66

TABLE OF AUTHORITIES

Page(s)
CASES

Aero Corp., S.A. v. United States,

38 Fed. Cl. 237 (1997) oo...ccccccccccccccccccssscceesseecesseceesseeessaeccessecessuecesseeeesseceesseceesseeeesseeeesseeeeseeeeees 58
Akal Security v. United States,

87 Fed. Cl. 311 (2009) ooo. ccececcccccceeccescceeseceseecsecessecsaeceseecsseceseeessecesecesaeceseeessseeeeesseeeseeens 54
AM Gen., LLC v. United States,

115 Fed. Cl. 653 (2014) .o..ccccccccccccccceccccssceesssecesseecesssecesseccesseceesseccesseceessecessaceeesseeeeseeeeees 10, 31
Amazon.com, Inc. v. Barnesandnoble.com, Inc.,

239 F.3d 1343 (Fed. Cir. 2001)... ccccccccceccccecceecceeseeesseeesecesseceseeesaecesecesseesseeesacecsecessseeseeesaees 50
Banknote Corp. of Am., Inc. v. United States,

56 Fed. Cl. 377 (2003), aff'd, 365 F.3d 1345 (Fed. Cir. 2004)... .cceccceeceecceeceeeeeeeeeeeeeeees 37
Bannum, Inc. v. United States,

60 Fed. Cl. 718 (2004) ooo... ccce ccc ccccccccescccesseeeesseecesuecceseeceseecesseeeesaeceesseeessaeeesseeeesseeeestteeees DD
Bilfinger Berger AG Sede Secondaria Italiana v. United States,

97 Fed. Cl. 96 (2010) 2... ccc cececccccceecccesccesceesseceseceseeceseeessecesecessecaeeessecsseseseeseseessseeeaeseseeeeeeeseees 59
Blue & Gold Fleet, L.P. v. United States,

492 F.3d 1308 (Fed. Cir. 2007).......0.cccccccccccccccsecccessceeessceeessceesseceesseceesseccesseceesseceesseeeeseeeeess 9, 36
Chenega Healthcare Services, LLC v. United States,

138 Fed. Cl. 644 (2018) .....ccccccccccccccccceecceesceeseeeeseeeseeesaecesecesecesecesecesseessecssseesseeseeessseeseeseeesDD
Cigna Government Services, LLC v. United States,

70 Fed. Cl. 100 (2006) 22... ..eececcccececececceccescceeseceseeesseceseecsecceseecsaeceseceseeceseeeeeceseeeseeeeeeesseeeaeeens 53
COMINT Sys. Corp. v. United States,

700 F.3d 1377 (Fed. Cir 2012).......cccccccccccccseccesscceesseeeeseceessecesssececssecesseecesseceesseeeesseeeeseseeesees 14
CSE Constr. Co., Inc. v. United States,

58 Fed. Cl. 230 (2003) ........eccccecccccescceesceesceeesecesecesecessecssecesecesseceseeeesecesecessecesesesseeeeeesaeeeseeees 58
E.W. Bliss Co. v. United States,

77 F.3d 445 (Fed. Cir. 1996)... ...cccccccccccceccesseceesseceesseceesscceesseceeseccesseecesseeeesseeeesseeeesaes 10, 39, 40
Elmendorf Support Services Joint Venture v. United States,

105 Fed. Cl. 203 (2012) ......ccccccccccecececcescceesccesceeeseceseeeeseeeseeesssessesesssessssesssesseeseeseeeed 1, 55, 58

iv
Case CaSecl-00-(960R E05 -PipCuDawuhientIBALFbéd G3led2D/3 Page Pahé6 of 66

Facility Services Management, Inc. v. United States,
140 Fed. Cl. 323 (2018) .....cccccccccccccccsecceeseceesseceessceesseceesscecesseceesseceesaeeesseecesseeeesseeeeseeeesseeeeess 51

FCN, Inc. v. United States,
115 Fed. Cl. 335 (2014) ooo.cccccccccccccceccccccesceessesscescesscesscsecsssesscsasesscesscssecsssesseesseesesseessensseasees 52

Found. Health Fed. Services v. United States,
No. 93-1717NHJ, 1993 WL 738426 (D.D.C. Sept. 23, 1993) ..........ccccccceecceecceseeeeseteseeeseeeeees 52

Galen Med. Assocs., Inc. v. United States,
369 F.3d 1324 (Fed. Cir. 2004)... ccc cece cceccessceesecessecesecessecesecesseeesecesseeeseeeeseessecesseeesseeesees 10

GEO Grp., Inc. v. United States,
100 Fed. Cl. 223 (2011) .....cecccccccceecccccceseccesceeseeesseceseeesseceseeesaecesecesseceseeeeseseseeesseceseeeseeeeseeessees 52

GTA Containers, Inc. v. United States,
103 Fed. Cl. 471 (2012) ....occccccecccccccccccccceseceeeseceesseceesuecesscecessecesssecessaceesssecesseecesseceesseeeesseeeess 59

Heritage of Am., LLC v. United States,
77 Fed. Cl. 66 (2007) .......cccccccceccecceccescesceseeseeseesecseceacsacsacsaeeaeesessecsecsecsacsaceaeeaeeaeeaeeaeeseceeceateaeees 53

HP Enter. Services, LLC v. United States,
104 Fed. Cl. 230 (2012) .....cccccccccccccccccccesececeseceesseceesseceesseccesseceessecesssecesseeceeseecesseceesseeeesseeeens 52

Impresa Construzioni Geom. Domenico Garufi v. United States,
238 F.3d 1324 (Fed. Cir. 2001)... 2.0 cceeccccecccceecceecceeeceeececeseeeseeseseeeseeceeeceeeeesceeeeesseeeseeeeteeeeeees 10

Kola Nut Travel, Inc. v. United States,
68 Fed. Cl. 195 (2005) o.oo... ceccceecececcceeccescceeseeeseeeseeceseceseeceseceseecesecesseeeseceseeseseeesseeeetessseeseeeseeesD

Land Shark Shredding, LLC v. United States,
142 Fed. Cl. 301 (2019) oooocccceccccccce cece ceesccessceesecessceesecessceeseceseceeseeesssensecesetesseeeseeens 29, 52, 55

Linc Government Services, LLC v. United States,
96 Fed. Cl. 672 (2010) o.oo. cceeeeeceeccceeccesceesseeesecesseeesecesecesseeesecesseeeeeesssessesessesssssesssessseeee- 8, 60

Metropolitan Interpreters and Translators, Inc. v. United States,
145 Fed. Cl. 495 (2019) .oo.occcccccccccccccccceescccesssceeseceesseceesscecesseccesseceessecesseceesseceesseeeesseeeesseeeess 42

Monsanto Co. v. Geertson Seed Farms,
S61 U.S. 139 (2010)... ccccccccccceseceesseeeesseeeeseceesaeceesscccesseceessecesssecesseecesseecesseeeesseeeesseeeeseeees 9

Nat’l Steel Car, Ltd. v. Canadian Pacific Ry., Ltd.,
357 F.3d 1319 (Fed. Cir. 2004)... cocccccccccccceccceecccesceesseceseeeseeceaeeesseceseceseeseaeeeseeeeseeeseeseeeeeees 10

Palantir USG, Inc. v. United States,
129 Fed. Cl. 218 (2016) .....cccccccccccccccccccesseceeessceeseceesueceesseccesseceessecessacecsssecesseeeesseeeesseeeeseeeeees 59

Vv
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 6 of 66

Palladian Partners, Inc. v. United States,

119 Fed. CL. 417 (2014) ooo ccccccececeesccesecesecessecsecessccesecessecesecesseeesecessecesecesseeeseeensees 52
Sierra Military Health Services v. United States,

58 Fed. Cl. 573 (2003) ........eeccceccecccesscceseceseccesecesseceseceseceseeessecesseeseseeseessseststessesseeeeee DL, 52, 56
Software Testing Sols., Inc. v. United States,

58 Fed. Cl. 533 (2003) .....cccccccccccccccccsscceeseccesseccesseceesseceesseccesseceessececssecesseceesseceesseeeesseeeesseeeesaes 51
Textron, Inc. v. United States,

74 Fed. Cl. 277 (2006)... ..ccccccccccccccsccesccessceesecesscesecesscesecesecessecesscecseceseceesecesssessseeseeeeseeeseeens 14
Voith Hydro, Inc. v. United States,

143 Fed. Cl. 201 (2019) ....ccccececccccccccccceecceesceeseeeseceseceeseceseeesaecesecesseceaeeeeeceseeesseeeaeceseeeeseeeseees 30
Westech Int’l, Inc. v. United States,

79 Fed. Cl. 272 (2007) ......cecccccccccccssceesceessceesecesscesecessceesecessccsecessceesecessccesecessessseesecenseeeseeens 4]
Winter v. Nat. Res. Def. Council, Inc.,

S55 US. 7 (2008)... ccccccccceccceecccesceesecesecessecsecesseeesecessecssecesaccesecessesesecesaeessecesseeeseeesseeeseeseeeeaes 9

STATUTES
5 U.S.C. § T06(2)(A)....ceccccccccceccesceseceseeescesscsecsscsscsaessceseessecsscsecsaecssseascsacessseseseateseeaeeeseessteasens 10
28 U.S.C. § L491 (D)(1)(3) ooo cece cece cece ceececeseceseecesecessecsecessecssecessecsecesaeceseeeseseseseseeceseessseeeseeess 58
OTHER AUTHORITIES

U.S. Dep’t of Defense, Accelerating Enterprise Cloud Adoption (Feb. 15, 2018),
https://www.defense.gov/Newsroom/Releases/Release/Article/1442705/accele
rating-enterprise-cloud-adoption.................cccccesccessceeseceseeesecessceeseeesseeesecesceeseceseessacesseeeeeesees 4

U.S. Dep’t of Defense, Accelerating Enterprise Cloud Adoption (Sept. 13, 2017)
https://www.nextgov.com/media/gbc/docs/pdfs_edit/090518cloud2ng. pdf ..............0.e eee 4

U.S. Dep’t of Defense, DoD Cloud Strategy, Foreword (Dec. 2018),
https://media.defense.gov/ 2019/Feb/04/2002085866/-1/-1/1/DOD-cloud-
Strate gy Pdf... eececccecceccecceceeseeeseeseeseessesecsaeesseesecsecsaeeseeseesecseeeseeeeeeeeeseeeeeeeeeeseeeseeneeeaeens 59

V1
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 7 of 66

INTRODUCTION

Amazon Web Services, Inc. (AWS) comes to this Court seeking emergency injunctive
relief to stop the Department of Defense (DoD) from launching its critical Joint Enterprise Defense
Infrastructure (JEDI) Cloud project. But it does so three months after the JEDI contract was
awarded to Microsoft and two months after AWS filed its complaint. AWS offers no excuse for
its delay in filing this motion, which is not based on any new information or change in DoD’s
timeline. Instead, AWS seeks to enjoin performance of the contract that has been planned for
months—and that is critical to national security—based almost entirely on information it knew at
the time it filed its complaint. AWS’s delay weighs heavily against granting that request.

AWS’s motion also fails on substance. Notably, AWS does not even try to defend the bias
and conflict of interest allegations that take up dozens of pages and three counts of its complaint.
AWS filed this case with great fanfare, claiming that a series of colorful statements from President
Trump directly influenced the decisions of dozens of technical and procurement experts at DoD.
But the administrative record contains nothing to substantiate this baseless criticism. AWS’s
decision to ignore its bias claims confirms those claims have no likelihood of success on the merits.
And AWS also ignores many of the complaint’s more technical challenges to the award, including
all of Count III. For the purposes of this motion, AWS has abandoned half its case.

Instead, AWS tries to justify its request for injunctive relief by second-guessing DoD’s
expert judgment regarding its own needs and minimizing the fundamental national security
interests at stake in a quick and orderly ramp-up of the JEDI Cloud. But AWS fails to establish
its entitlement to a preliminary injunction under any of the four traditional factors.

First, AWS hinges its likelihood of success on the merits on a series of alleged technical

errors in the evaluation that are, at best, mere disagreements with the agency’s conclusions, and,
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 8 of 66

at worst, inaccurate representations of DoD’s criteria and the offerors’ proposals. None of AWS’s
challenges to the expertise and judgment of the DoD evaluators has merit, much less supports their
request for extraordinary injunctive relief.

Second, AWS has not established irreparable harm of any kind. AWS insists that it is being
deprived of the opportunity to compete for the JEDI contract, but it fails to tie that harm to its need
for a preliminary, rather than permanent, injunction. Its speculative contention that Microsoft will
gain a competitive advantage in any recompete has no merit.

Third, AWS ignores the very real harms that delaying performance would inflict on
Microsoft. AWS sat by for three months as Microsoft and DoD invested heavily in preparations
to perform the JEDI contract. Now, just two weeks before DoD’s long-announced “go live” date,
AWS seeks to stop that progress in its tracks. A preliminary injunction would dissuade top-tier
engineers from signing on to the stalled project, sap the momentum that Microsoft’s efforts have
generated among DoD agencies and commands, and disrupt the orderly ramp-up and transition
that Microsoft and DoD have been orchestrating over the past three months.

Finally, the national security harms to DoD—and to the public interest—strongly disfavor
an injunction. AWS’s self-serving suggestion that halting the JEDI project would be harmless
because DoD can continue to use its patchwork of existing cloud services contracts ignores the
fundamental purpose of the JEDI project, which is to harness the extraordinary capabilities of a
unified, enterprise-level cloud infrastructure to achieve critical national security objectives. The
public interest lies in ensuring our Armed Forces are equipped with the best technology, as quickly
as possible, to best defend the Nation. AWS previously told this Court just that. The public interest
is not served by granting AWS’s belated request for preliminary relief. The motion should be

denied.

2
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 9 of 66

QUESTION PRESENTED

Whether AWS is entitled to the extraordinary relief of a temporary restraining order or

preliminary injunction.
STATEMENT OF THE CASE

In October 2019, DoD awarded Microsoft the JEDI contract after a rigorous examination
in which it concluded that Microsoft’s Azure solution would provide the best product at the best
price. Since that award, Microsoft and DoD have dedicated themselves to the complex and costly
preparatory activities required to launch JEDI in accordance with DoD’s timelines. AWS’s motion
for preliminary relief seeks to disrupt that work and delay the orderly resolution of this case.

A. DoD’s Cloud Computing Priorities and the JEDI Procurement

The rapid, secure transfer of information is of paramount importance to our Nation’s
security and to the effective operation of the Armed Forces. DoD has determined that its existing
computing infrastructure is “too federated, too slow, and too uncoordinated to enable the military
to rapidly use DoD’s vast information to make critical, data driven decisions.” Tab 241, AR60089.
Indeed, even where individual DoD agencies are using cloud services, users do not necessarily
“have timely access to cloud computing resources that are flexible to mission needs,” Tab 17,
AR324, and DoD lacks “‘a coordinated enterprise-level approach to cloud infrastructure,” Tab 7,
ARI178.

For that reason, in September 2017, DoD announced its intention to acquire a “modern
enterprise cloud services solution” that would leverage “pioneering technologies” in the

commercial space while remaining secure enough to host unclassified, secret, and top secret
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 10 of 66

information.!

In particular, DoD sought “technical parity with [the] commercial cloud” in order
to ensure that its cloud infrastructure would be continuously updated and would afford DoD all of
the benefits of commercial innovation. Tab 89, AR5936.

DoD also made clear that its goal was “for the JEDI Cloud acquisition vehicle to be
accessible to all users throughout every organization [in] the Department.”” In other words, the
goal of the JEDI contract was not merely to provide cloud services to individual segments of DoD,
but rather to provide one, unified vehicle for adoption of cloud infrastructure and platform services
that would “provide data exchange across all classification levels and DoD components, to include
intelligence and mission partners,” Tab 17, AR321, and that would “seamlessly extend[] from
home front to the tactical edge,” id. AR324.

B. Microsoft’s Commercial Cloud Solution

Microsoft is one of the world’s leading software and technology companies. Its state-of-

the-art commercial cloud solution, Azure, serves the needs of America’s largest and most

successful corporations. Tab 485, AR179142. Azure is superior to other cloud products along a

numberof axes, includ ts

Because of Microsoft’s superb reputation and Azure’s unique benefits, 90 percent of
Fortune 500 companies use Azure. Jd. AR179142-43. Those Microsoft customers entrust

Microsoft with their most challenging cloud computing requirements. For example, Microsoft has

 

! See U.S. Dep’t of Defense, Accelerating Enterprise Cloud Adoption (Sept. 13, 2017)
https://www.nextgov.com/media/gbe/docs/pdfs_edit/090518cloud2ng. pdf.

2 US. Dep’t of Defense, Accelerating Enterprise Cloud Adoption (Feb. 15, 2018),
https://www.defense.gov/Newsroom/Releases/Release/Article/1442705/accelerating-enterprise-

cloud-adoption/.
4
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 11 of 66

partnered with Chevron to modernize oil field operations and bring cloud computing technology
to some of the harshest and most remote operating environments on earth. Jd. AR179143.
Companies like Walmart, Bank of America, Coca-Cola, and BP have likewise chosen Microsoft’s
commercial Azure infrastructure as their go-to cloud platform. Jd. The requirements and
objectives of these companies drive continuous competition and innovation in Microsoft’s
technology. Jd. AR179143-44. And Microsoft’s commercial cloud offering is also available
internationally, in 140 different countries and 56 regions. Jd. AR179142. Microsoft is thus
uniquely prepared to satisfy DoD’s cloud computing requirements across the globe, simply by
offering parity with its Azure commercial cloud offering. Jd. AR179143.

Microsoft’s dominance in cloud computing extends well beyond the commercial space.
Azure has been serving the public sector for decades, including 7,000 federal, state and local
agencies, from the FBI to the Department of Veterans Affairs. Jd. AR179142-43. Most
importantly, however, Microsoft has served DoD itself through a 40-year partnership. Jd.
AR179139. Azure provides the Department of Defense Information Network with protected,
dedicated routes to serve deployed forces. Jd. AR178143. And in September 2018, Microsoft
began providing the Air Force with network services through Azure’s “wide area network”
(WAN)—the largest global WAN of any cloud provider—which enables access to DoD data for
mobile and remote users. Jd. Microsoft’s years of experience serving both commercial and public-
sector customers made it a natural fit for the JEDI Cloud procurement.

C. DoD Selects Microsoft’s Less Expensive, Technically Superior Cloud
Computing Solution

In July 2018, DoD issued its final Request for Proposals for the JEDI contract. See Tab 1,

AR1-97. In addition to certain “gate” criteria to be considered at the first phase of the procurement,

5
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 12 of 66

the RFP enumerated seven evaluation factors, as follows, and identified their relative importance
(see generally Tab 1, AR88-95):

Factor 2: Logical Isolation and Secure Data Transfer.
Factor 3: Tactical Edge Devices.

Factor 4: Information Security and Access Controls.
Factor 5: Application and Data Hosting and Portability.
Factor 6: Management and TO 001.

Factor 7: Small Business Participation.

Factor 8: Demonstration.

Each offeror was also required to give an overall description of its pricing proposal and to provide
prices for specific scenarios detailed in the RFP. Tab 1, AR83-85.

Microsoft, AWS, Oracle, and IBM submitted initial proposals in response to DoD’s RFP.
Microsoft’s proposal centered on adapting its commercial cloud solution, Azure, to the special
needs of a large government organization like DoD. See Tab 196a, AR54003. Unlike its
competitors, Azure integrates seamlessly with an organization’s existing software—including
Microsoft’s popular Windows operating system and suite of Office products—and is uniquely
equipped to offer “hybrid” solutions that blend existing on-premises capabilities with cloud-based
computing functions. Jd.

In April 2019, DoD announced that only Microsoft and AWS had satisfied the RFP’s
gateway criteria. Tab 457, AR176398. In May 2019, following DoD’s discussions with AWS and
Microsoft, DoD issued Amendment 0005 to the RFP. J/d.; Tab 338, AR151400. That amendment
clarified that, for purposes of the price scenarios, offerors should assume that all data be “highly
accessible” na Tab 302, AR64310. DoD later further
clarified that “highly accessible” meant “online and replicated storage.” Tab 304, AR64332. On
September 5, 2019, both offerors submitted their final revised proposals (FRPs) to DoD. AWS’s

price wa iii higher than Microsoft’s total price of $678 million. Compl. § 108.

6
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 13 of 66

After a careful analysis, the Source Selection Advisory Committee’s (SSAC) report
recommended that the contract be awarded to Microsoft. Tab 457, AR176406. The report gave
both proposals ii. Id. AR176398-99. But the SSAC concluded that Microsoft’s report
was “superior” as to Factors 5 and 6—and thus “significantly superior” as to overall non-price
factors. Jd. AR176404, 176406. As to the price factor, the SSAC agreed with the Price Evaluation
Board (PEB) that the offerors’ price assessments were accurate and complete, id. AR176404, and
concluded that Microsoft’s proposal was TE 1s expensive. As noted above, Microsoft’s
total evaluated price was more than P| less than AWS’s total price. Jd. AR176405.
Because Microsoft offered DoD a superior product at a better price, the SSAC recommended
awarding the JEDI contract to Microsoft. Jd. AR176406.

On October 17, 2019, the Source Selection Authority (ss\) i

accepted the SSAC’s recommendation and awarded the JEDI contract to Microsoft. In so doing,
she echoed the SSAC’s findings that Microsoft w: iii to AWS in terms of
Factors 5 and 6, as well as “superior” as to price. Tab 459, AR176415-17. DoD informed
Microsoft and AWS of the SSA’s award decision on October 25, 2019. Compl. § 188.

D. Microsoft and DoD Expend Substantial Resources to Prepare for Performance
of the Contract

After the award, DoD and Microsoft immediately began preparatory activities, with
substantive performance of the JEDI contract to begin on February 11, 2020. Given the magnitude
of the project, these activities have required a massive effort across a variety of dimensions, from
recruiting and personnel management, to technical development, to subcontracting efforts. All in
all, Microsoft has committed eve: the past three months in
anticipation of the February 2020 launch of JEDI. Decl. of Vice President of Microsoft Azure,

Thomas Keane § 6 (see Appendix, Exhibit 1 (“Keane Decl.”)).

7
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 14 of 66

In particular, Microsoft began the process of recruiting and hiring of technical

software and hardware engineers to meet anticipated demand for the JEDI Cloud. Jd. 4 7.

Microsoft ultimately expects to i (iT __ _ _ _ engineering and technical
management positions over the next year, Pe
ES 0500 50 eo:
EE De 08 Micos00'

General Manager, Timothy Turitto § 7 (see Appendix, Exhibit 2 (“Turitto Decl.”)).

In December 2019, Microsoft hosted a major kickoff event in Washington, D.C. in order
to prepare DoD agencies and personnel to quickly adopt JEDI and to ensure adequate adoption of
the program. Jd. § 5. Microsoft invested is in the event to generate buy-
in and momentum toward the shared goal of robust adoption of JEDI in February. Jd.

E. AWS Files This Bid Protest, Raising Belated Challenges to the Solicitation and
Unfounded Allegations of Bias

On November 22, AWS filed its complaint in this bid protest alleging—for the very first
time—assorted defects in the JEDI Cloud procurement process. Although DoD made clear that it
was proceeding with preparatory activities in advance of a full deployment of JEDI on February
11, AWS chose not to seek any form of preliminary injunctive relief at that time.

AWS’s complaint asserts seven counts. Counts I and II allege various technical errors in
the procurement, expressing disagreement with DoD’s determination that Microsoft’s offering is
superior and represents the best value for the government. Compl. § 192-209. Count II
challenges the express terms of the solicitation itself, including DoD’s decision not to include “past
performance” as an evaluation factor as well as the requirements clarified by Amendment 0005.
Id. §§ 23-24, 210-14. Count IV claims that the errors alleged in Counts I, II, and III cumulatively

led to an rational decision as to which proposal represented the best value for DoD. Jd. 4§ 215-

8
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 15 of 66

18. And finally, Counts V through VII allege that the JEDI Cloud procurement was biased against
AWS, based largely on public statements and tweets by President Trump critical of AWS’s parent
company (Amazon) and its CEO (Jeffrey Bezos). Jd. §§ 219-234.

ARGUMENT

An “injunction is a drastic and extraordinary remedy, which should not be granted as a
matter of course.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010) (citation
omitted). A preliminary injunction “may only be awarded upon a clear showing that the plaintiff
is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). In deciding
whether to grant preliminary injunctive relief, courts consider four factors: (1) whether the plaintiff
is likely to prevail on the merits; (2) whether the plaintiff will suffer irreparable harm if the Court
withholds injunctive relief; (3) whether the balance of hardships favors the grant of injunctive
relief; and (4) whether granting such relief would serve the public interest. Jd. at 20.

For purposes of this motion, AWS has abandoned its allegations in Count III and its bias
and conflict of interest allegations in Counts V, VI, and VII. And for good reason: They are
waived under Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308 (Fed. Cir. 2007), as
Microsoft has established in its motion to dismiss. See ECF 133 (Jan. 24, 2020). Those counts
also lack substantive merit, as there is no evidence DoD’s technical and procurement experts were
influenced—in any way—by President Trump’s statements about Amazon or Mr. Bezos.

As a result, AWS’s request for preliminary relief rests entirely on Counts I, II, and IV,
which raise a grab-bag of technical disagreements with the DoD experts who conducted the
procurement. But AWS cannot show a likelihood of success on any of these counts, and the

equitable factors strongly disfavor halting JEDI implementation. The motion should be denied.

9
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 16 of 66

I. AWS IS NOT LIKELY TO SUCCEED ON THE MERITS

“[A] movant is not entitled to a preliminary injunction if he fails to demonstrate a likelihood
of success on the merits.” Nat’] Steel Car, Ltd. v. Canadian Pacific Ry., Ltd., 357 F.3d 1319, 1325
(Fed. Cir. 2004) (citation and footnote omitted)). To prevail in a bid protest, a plaintiff must show
that the challenged agency action was “arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law.” 5 U.S.C. § 706(2)(A). Under that highly deferential standard, a
procurement decision may be set aside only if it “lacked a rational basis” or if the agency’s
decision-making involved “a clear and prejudicial violation of applicable statutes or regulations.”
Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332-33 (Fed.
Cir. 2001) (citation omitted).

Challenges involving “the minutiae of the procurement process in such matters as technical
ratings . . . involve discretionary determinations of procurement officials that a court will not
second guess.” E.W. Bliss Co. v. United States, 77 F.3d 445, 449 (Fed. Cir. 1996); Galen Med.
Assocs., Inc. v. United States, 369 F.3d 1324, 1339 (Fed. Cir. 2004) (describing an agency’s
technical evaluation of proposals as “an inherently judgmental process requiring deference.”).
“[R]eviewing courts [must] give the greatest deference possible to [] determinations on technical
matters, in recognition of the special expertise of procurement officials.” 4M Gen., LLC v. United
States, 115 Fed. Cl. 653, 677 (2014) (Campbell-Smith, J.). Here, AWS shows no likelihood of
success on the merits on any of its technical challenges.

A. DoD Properly Evaluated Price Scenario 6 Under Factors 5 and 9

AWS’s primary merits argument challenges DoD’s assessment of Factor 5, which
addressed the offerors’ approach to the data hosting and portability requirements of the RFP, and

DoD’s assessment of Factor 9, which addressed the offeror’s price. See ECF 130-1, at 15-22.

10
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 17 of 66

Specifically, AWS disputes DoD’s technical assessment and price evaluation regarding Price
Scenario 6, which required offerors to propose a technical solution to the specific scenario (to be
evaluated by the Technical Evaluation Board (TEB)) and a price for that specific solution (to be
evaluated by the PEB). AWS complains that DoD’s evaluation did not take into account the
particular type of storage proposed by Microsoft for this scenario and that DoD should have
increased Microsoft’s price. Jd. AWS’s complaint is meritless because (1) it proposed the same
type of storage to satisfy Price Scenario 6, and (2) Microsoft’s solution fully complies with the
terms of the RFP.
1. AWS, Like Microsoft, Proposed an Storage for Price Scenario 6
AWS notes that all data in Price Scenario 6 had to be “highly accessible,” which meant
“online and replicated storage.” ECF 130-1, at 15-22 (quoting Tab 304, AR64332 (Q&A
IPR006)). AWS alleges that, contrary to these requirements, Microsoft proposed i storage
ee which AWS contends should have
resulted in Microsoft being eliminated from the competition. Jd. at 20-22. According to AWS,
had Microsoft actually proposed the PE storace allegedly required, Microsoft’s price
would have increased by iii. Id. But AWS fails to tell the court that AWS also proposed

BE storage for Price Scenario 6. See, e.g., Tab 378, AR155003 (discussing use (iim

SS 21:0 expressly told DoD that
a storage ws iii (id.), which AWS asserts meets the requirements of Price

Scenario 6. There is no basis for AWS to complain about a storage solution it also proposed and
which it has asserted satisfies the RFP’s requirements.

The specific type of storage that AWS proposed to satisfy the same requirements of Price

Scenario 6 about which AWS complains wi iii See Tab

11
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 18 of 66

378, AR155003, 155008-09. AWS’s proposal identifies its
IE (2 367, AR152664 (emphasis added). In
AWS’s priced Basis of Estimate for Price Scenario 6, AWS discusses its storage components for
the scenario as expressly inching ii See Tab 378, AR155008.
Figures 9 and 10 on the pages that follow show Pe
a (i<!.). confirming the earlier statement at
id. AR155003. AWS also provided DoD with details regarding its pricing for
PO for Price Scenario 6. See id. AR155030.?

AWS’s use of its storage technology iii for this portion of Price
Scenario 6 is functionally no different from Microsoft’s proposal, PO
412, AR 173697-98 (technical solution for Price Scenario 6); Tab 425, AR 175215 (price proposal
for Price Scenario 6). Indeed, AWS told DoD ho Te
AR155011 (emphasis added). So contrary to its litigation position, in its proposal AWS was clear
that storage ws iii and actually used it in its proposed solution for Price
Scenario 6.

2. Microsoft’s Proposal Met the Requirements of the RFP

Microsoft’s proposed solution to Price Scenario 6 meets the RFP’s requirement for “highly

accessible” storage. For part of its solution, Microsoft proposed
ee 2b 425, AR175215. Microsoft’s proposal states that

3
eee See Tab 367, AR152745.

12

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 19 of 66

ee
EE (2b 408, AR173458. There is
ee
ee
PO See id. AR173459. Where the RFP’s definition for online storage
requires that data be “immediately accessible” (Tab 29, AR650), Microsoft’s proposal (fii
Po satisfies this technical requirement. Microsoft’s proposed solution using
its solution therefore satisfies the RFP’s definition of “highly accessible” storage, and thus
also meets the requirements for “online” storage under the RFP, regardless of the commercial

labels that both parties used as part of their solutions.*

AWS also attempts to draw a thin distinction between
Pa Aws’s Factor 5 proposal for Price Scenario i

P| See Tab 371, AR152866; compare also id. with Tab 412, AR173698. AWS ignores that
its argument is premised upon the defined term “highly accessible,” while Price Scenario 6 actually
refers to the data in that scenario as “highly available,” an undefined term. ECF 130-1, at 17-20;
Tab 302, AR64310, 64327. AWS completely avoids this distinction, instead assuming without
explanation that this term simply means the same as “highly accessible” and “online” storage. See

ECF 130-1, at 18 (“Price Scenario 6 repeatedly stated that data should be ‘highly available’—.e.,

 

storage it proposed for Scenario 6
Tab 367,

 
 
   

AR152666.

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 20 of 66

stored Online”). Microsoft’s proposal fully recognized this distinction and provided a technically
acceptable solution. See Tab 412, AR173697-98.
3. AWS’s Argument Is Untethered to Any RFP Requirement

AWS’s challenge also fails because it provides no explanation as to how DoD’s evaluation
of the technical feasibility of Price Scenario 6 deviated from the RFP’s stated requirements
regarding how DoD would conduct this evaluation. It is blackletter law that this Court may not
second guess the discretionary determinations of procurement officials on “minutiae of the
procurement process in such matters as technical ratings.” COMINT Sys. Corp. v. United States,
700 F.3d 1377, 1384 (Fed. Cir 2012). The Court thus does not “evaluate the proposal anew, but
instead will examine the agency’s evaluation to ensure that it was reasonable and in accord with
the evaluation criteria listed in the solicitation.” Textron, Inc. v. United States, 74 Fed. Cl. 277,
286 (2006). AWS claims that the evaluation of the TEB was unreasonable for failing to disqualify
Microsoft over this purported storage issue (ECF 130-1, at 19), but AWS’s argument is completely
untethered to the evaluation criteria in the RFP. No provision of the RFP requires such a result,
and AWS tellingly points to none.

The RFP explained that, as one component of many for the evaluation of Factor 5, DoD
would evaluate “the degree to which the technical approach and Unpriced [Basis of Estimate]
evidence a technically feasible approach when considering the application and data hosting
requirements in Section L for this Factor and the specific scenario requirements in Attachment
L-2.” Tab 301, AR64304. There is no disqualification mechanism associated with this evaluation
criteria in the RFP, nor are there any criteria stating specifically that DoD would evaluate the type

of storage being proposed. Jd.

14
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 21 of 66

As required by the RFP, DoD assessed Microsoft’s proposed solution for Price Scenario 6
as part of its overall evaluation of Factor 5. See Tab 332. In this evaluation, DoD described
Microsoft’s technical proposal for Price Scenario 6 and concluded that the solution was a
“technically feasible approach.” Jd. AR151328. The evaluation of this portion of Microsoft’s
proposal goes into extensive detail regarding what specifically Microsoft proposed and how those
elements would work together to provide the solution. Jd. AR151327-28. DoD even described
how Microsoft’s solution would meet DoD’s storage requirements, including its provisions for
Pe Id. AR151328. AWS entirely ignores the extensive
evaluation that DoD actually conducted to assess the technical feasibility of Microsoft’s proposal
for Price Scenario 6, including Microsoft’s storage solutions.

4. AWS Suffered No Prejudice from Microsoft’s Reliance on
Storage

Even if Microsoft had improperly proposed i storage as part of its solution and AWS
had not, neither of which is the case, AWS cannot demonstrate prejudice because Microsoft’s
solution to Price Scenario 6 would only have increased by approximately Ji and AWS’s
solution would still have been much more expensive than Microsoft’s solution. AWS erroneously
claims that Microsoft gained iii price advantage by proposing a storage. But
this claim is specious because this figure is merely the total difference in the price of storage
between AWS’s and Microsoft’s solutions to Price Scenario 6. Much of the price differential
between Microsoft and AWS in Price Scenario 6 is actually attributable to Microsoft’s decision to

use a discount strategy that resulted i decrease in price.” Tab 455, AR176363. In
contrast, AWS proposed im and thus its price is extremely high. See Tab 380,

15
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 22 of 66

AWS’s claim regarding a purported po price advantage fails to account for
GE See generally Tab 416, AR173345
ee Using Microsoft’s proposed pricing for
online storage would only increase Microsoft’s price y iii after taking the applicable
discounts (which AWS ignores) into account.

This difference in price is straightforward to calculate because offerors proposed storage

prices by the Gigabyte, as required by the RFP. See, e.g. Tab 425, AR175215 PO

a. There is thus a common basis to evaluate pricing, even if changing the type of

storage from to online storage. Performing this (unnecessary) change to the price results

in a much lower price impact than AWS claims.

 

AWS also ignores that its price would also have to increase under its own erroneous theory,

because it also proposed storage as discussed above.’ Thus, even taking into account

ee
ee
ee
16

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 23 of 66

recalculated amounts, AWS’s proposal would still be much more expensive than Microsoft’s
proposal. AWS thus cannot demonstrate prejudice.

B. DoD Properly Evaluated the Factor 8 Demonstrations

AWS devotes a major section of its argument to challenging DoD’s assessment of
Microsoft’s in-person demonstration of its capabilities under Factor 8. See ECF 130-1, at 8-9, 16,
22-31, 52-53. But AWS misunderstands the purpose of the Factor 8 denonstrations and their
accompanying procedures. That purpose was to confirm each offeror’s general capabilities—not,
as AWS would have it, to require the offeror to satisfy a specific and detailed set of performance
metrics that do not appear in either the RFP or the testing procedures.* DoD reasonably concluded
that Microsoft’s performance in the demonstrations satisfied the RFP’s generally stated capability
requirements.

1. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.2 of the Demonstration

During the second test scenario, DoD tested the ability of an offeror’s cloud system to

elastically respond to incoming requests and recover from a decrease in healthy servers able to

respond to such requests. See Tab 287, AR64173-75. AWS claims PO

 

® Unlike the other technical factors, there are no specific elements tied to Factor 8 in either
Section L or M of the Solicitation. Section M explains only that Factor 8 “will evaluate the extent
to which the scenarios are successfully demonstrated using the proposed approach for Factor 1
through 6.” Tab 301, AR64305. The timing of the Factor 8 demonstrations also demonstrates that
they were not the equivalent of a comprehensive acceptance test with detailed specifications, as
AWS asserts. They were run two times, once in April 2019 and then repeated in May 2019, after
neither offeror passed the first round. See Tabs 307, 308. That was before the parties submitted
either their Interim or Final Proposal Price Revisions, June 12 and September 5, 2019 respectively.
See Tabs 309-22 and Tabs 344-438. They also occurred prior to the completion of discussions
between the government and the offerors. See Tab 343 (discussions continuing through August
2019).

17
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 24 of 66

eee
IE CF 130-1, at 23-25. AWS’s claims
mischaracterize the demonstration procedures and results.

AWS first asserts that Microsoft ee
PO Id. at 3, 24-25. Scenario 8.2 was a scaling exercise to “demonstrate the

creation and configuration of an automatically scaling pool of virtual machines through their
Graphical User Interface (GUI).” Tab 287, AR64173. To that end, the demonstration procedures
noted that a successful implementation of Scenario 8.2 would “create a dynamically created pool
of compute resources to respond to incoming requests from a client.” Jd. Essentially, the offeror
was to show that as requests increased, the number of servers (“nodes”) available to respond to
those requests would also increase; as the number of requests decreased, the number of available
servers would also decrease. Jd. DoD set a minimum and maximum number of healthy servers,
and deployed an application that would randomly destroy healthy servers and require them to be
removed from the pool of available servers. Jd. AR64174. Thus, Scenario 8.2 tested both the
ramp-up and ramp-down of servers, and the ability of the offeror’s system to recover from events
that unexpectedly reduced the pool of virtual machines.

The procedures provided that DoD would simulate a certain number of requests per second
for set periods of time, each of which was designated a “phase.” Jd. There would be four phases,
the first three of which would ramp up requests while the fourth would decrease the number of
requests. Jd. At the end of each phase, DoD evaluators would count the number of healthy
responding servers. Jd. When all phases were complete, a final count would be taken after a

cooldown period of four minutes. Jd. AR64175.

18
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 25 of 66

The TEB Report for each offeror recorded the number of active servers at the end of each
phase. Tab 307, AR64391; Tab 308, AR64414. But the numbers that the TEB recorded in its
Report captured only the number of active servers available at the exact moment when the number
was recorded. It did not indicate the number of active servers available throughout each load test
and did not reflect the number of servers which were available even seconds before or after the
recorded number. DoD has consistently taken the sensible approach that the single digit readings

do not tell the whole story of Scenario 8.2. As the TEB Report states in reference to the evaluation

The information available to the evaluators while the scenario ran and the log records of
the demonstration collected at the end of this scenario show the number of available servers
throughout each of the load testing periods. See Tab 287, AR64188 (requiring output from the

second scenario of “[a]ny log files available from the global cloud (audit logs, API logs, scaling
resource logs, etc.)”); Tab 291 at 2:03:00-2:05-03 (showing that Microsoft i

the full ability of the systems to respond to an increase and decrease in the number of servers, as

appropriate, throughout the exercise to determine whether each offeror successfully demonstrated

scaling. See, e.g., Tab 308, AR64415 (confirming Microsoft's is
a. The video logs available to the evaluators showed ht
Tab 291 at 1:50:40-1:51:45 (explaining hat
ee

a. The evaluators reasonably found that Microsoft demonstrated the capability for scaling

19
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 26 of 66

based on all the information it received continuous/y during the demonstration, instead of focusing
only on individual snapshot readings taken at the end of each phase.”

Relying again upon the single-moment end-of-phase numbers, AWS also claims that
Microsoft CF 130-1, at 25. The
numbers recorded in the TEB Report for both offerors are just snapshots of the exact number of
nodes available at the moment the count is taken. Tab 287, AR64174. DoD was running an
application to have healthy nodes destruct at random intervals, and required those servers to be
removed, in order to test a system’s ability to recover quickly if active servers failed at an
unexpectedly rapid rate. See id. AR64186-87 (explaining that servers should be shut down after
two failed health checks). This, in addition to the 100-node cap on active servers, made it difficult
for offerors to maintain any particular availability of healthy servers at every second. Given that

it takes a few seconds to create new servers, it was always possible that at any given moment, the

Po See Tab 295 at 1:12:42.

 

° AWS repeatedly points to language in the instructions for Scenario 8.2 expecting that the
number of compute nodes would “seamlessly” increase and decrease in response to changes in
demand. ECF 130-1, at 24-25; Tab 287, AR64186. But the instructions did not define
“seamlessly,” and AWS has no basis for overriding DoD’s practical application of that term in the
circumstances here. A too literal reading of “seamlessly” makes no sense, given that between each
phase there was a gap while the number of active nodes was recorded and issues were clarified
before moving on to the next phase of node testing. See, e.g., Tab 291 at 1:50:45-1:58:18 (showing
a small gap between the end of phase 3 and the beginning of phase 4). It is therefore not surprising
that there may be some adjustment in the scaling between phases.

   
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 27 of 66

AWS’s claim that Microsoft should have PS Scenario 8.2

(ECF 130-1, at 25) misrepresents the actual results of the demonstration and the stated standard
for determining whether a test was successful. DoD retained broad discretion regarding how it
would evaluate the demonstrations, explaining to offerors in the RFP that DoD would “evaluate
the extent to which the scenarios are successfully demonstrated using the proposed approach for
Factor 1 through 6.” Tab 301, AR64305. Indeed, the RFP does not prescribe or even reference
the a «x20< that AWS asks this Court to apply, and AWS provides no citation
for its suggestion. DoD reasonably concluded Microsoft and AWS met the requirements of
Scenario 8.2 to “[d]emonstrate an automatically scaling pool of virtual machines.” Tab 287,
AR64186; see Tab 307, AR64392; Tab 308, AR64414.

2. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.3 of the Demonstration

In Scenario 8.3, DoD tested the ability to utilize the tactical edge (TE) device in “tactical
environments.” Tab 287, AR64175. AWS claims that Microsoft
a. its tactical edge solution during Scenario 8.3.” ECF 130-1, at 29. Under the
demonstration procedures, a “successful implementation” of the scenario would demonstrate that
applications could “save data to the Offeror’s TE device in spite of network disconnect/reconnect,

being physically dropped, and exposed to environmental factors, while opportunistically syncing

that data to Offeror’s cloud environment.” Tab 287, AR64175. Po
AWS makes mich

also Tab 291 at 3:34:10-3:42:27. But AWS fails to mention that DoD was unable to identify the

21
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 28 of 66

A hs
Ps See Tab 291 at 3:42:00. That was entirely appropriate:
PO Tab 287, AR64178 (emphasis added). Microsoft’s

P| was thus fully consistent with DoD’s procedures.

3. The Evaluators Reasonably Concluded that Microsoft Successfully
Completed Scenario 8.4 of the Demonstration

During Scenario 8.4, which tested security, offerors were required to “demonstrate that the
security controls and user Access Control Lists (ACLs) work as expected, and audit logs are
generated during the course of any access, security, and API events . . . both through the GUI as
well as interactively via a command line interface (CLI).” Tab 287, AR64178. AWS claims that
Microsoft’s performance did not satisfy the demonstration protocols in various ways, and,
therefore, that Microsoft should have been found unacceptable. ECF 130-1, at 26-28. But again,
AWS misconstrues the purpose of the demonstrations. This is an area where application of the
rigid standards that AWS would impose on Microsoft would mean that AWS would also have
failed the demonstration.

First, AWS alleges that under Step 2 of the test procedures, Microsoft P|

F | Id. at 26. The procedures for Scenario 8.4 focused on issuing identities using a token,

22
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 29 of 66

allowing access to cloud services based on a federated confirmation system, time-limiting that
access, and revoking access as needed. Tab 287, AR64178-81. DoD broadly defined a “token”
as “a general term for: access token, access key, assertion, claim, or other form of user
authorization.” Jd. AR64179 (emphasis added). Several tokens were to be generated, assigned

characteristics, utilized, and revoked throughout the scenario. Jd.

DoD’s broad definition of “token” encompasse (iim
Ss :::: :
PO Tab 291 at 4:18:30-4:39:30. Specifically, it employed

Step 2 of the test procedures required generating a token for a user, limiting the amount of
access time provided by that token to five minutes, logging into the portal with that token, and
watching the token expire and access be revoked. Tab 287, AR64192-93. AWS claims that
CF 130-1, at 26-27. But AWS’s focus on

BE icnores the demonstration procedure’s specific recognition that a “token” includes other

Po fully conformed with the requirements of the demonstration.

23
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 30 of 66

Microsoft also used Pe in the section of the

demonstration showing configuration of access to data and services, Scenario 8.4, Step 2. Tab

287, AR64192-93. The specific order of the steps of this section of the demonstration, designed

for a traditional access token, needed to be PE
Microsoft explained ht
I Se Tab 291 at 4:19:54, 4:34:15-19.

Contrary to AWS’s claim (ECF 130-1, at 26), DoD did 0 ie,
Rather, the evaluators explained that they were looking fr (i _______e
4:33:54. Microsoft did just that, using is ii Tab 291 at 4:21:00-30, 4:34:47-4:45:05.
GE 1 2b 308, AR64423."°

 

10 AWS also incorrectly claims that Microsoft did not
See ECF No. 130-1, at 27. The demonstration
procedures call for revoking the user’s “token via GUI” and then attempting to log in with the
token (which should fail). Tab 287, AR064193. As described above, however, Microsoft’s

Instead, Microsoft demonstrated it could

  
       

Tab 291 at
4:45:07-4:48:17),
Microsoft did not
See Tab 29] at 4:48:17. AWS’s claim that
is belied by the evaluators

Tab 308, AR64423.
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 31 of 66

Second, Step 3 of the demonstration procedures for Scenario 8.4 required the offerors to
demonstrate security controls. Tab 287, AR64193. One of the controls tested was the ability to

tag objects and only allow access based on those tags. See id. AWS claims that Microsoft

ee @Cr 130-1, at 27. Microsoft explained during its
Po Tab 291 at 4:59:01-5:04:54. AWS makes much of this, although the

DoD evaluators at the time of the demonstration, see id., and in the TEB Report, see Tab 308, AR

64422-23, properly recognized that this ee
i:
EE. 2b 291 at 4:59:01-5:04:54; see also Tab 287, AR64193. DoD
thus reasonably concluded Microsoft was ee
ee

Even if Microsoft’s approach inl
ee. For example, Step 2 of the procedures

for Scenario 8.3 required the offerors to demonstrate the ability to “[e]nable access based on
policies” and set a policy to only allow tokens to last for five minutes, or whatever minimum

number is possible. Tab 287, AR64192. But AWS’s demonstration video indicates that

ee. Rather, to accomplish these goals, the customer

25
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 32 of 66

id. at 4:24:00-4:24:12. Nonetheless, DoD allowed hi: ite

Third, Scenario 8.4’s demonstration procedures indicated that a “successful
implementation” would include that audit logs be “generated during the course of any access,
security, and API events during the course of this exercise.” Tab 287, AR64178. AWS claims
that Microsoft i See ECF 130-1, at 28. Again AWS is wrong.

The “Output” section of the demonstration procedures for Scenario 8.4 provided that the

offeror was to provide “[a]ll access, security and API logs.” Tab 287, AR64181. In response to

that requirement, Microsoft ee
EE, See Tab 291 at 5:08:37-5:23:25.
ee
ee
Po Id. Microsoft subsequently (nn

AWS points to the evaluators’ note tha
a and concludes that Microsoft had (ee
EE. Tab 308, AR64423; ECF 130-1, at 28. But
the demonstration procedures for Scenario 8.4 do not ee
IE See Tab 287, AR64191-94. Based on
Microsoft’s demonstrated ability to PO the evaluators had
every reason to believe that Microsoft had he Te
ee. And that conclusion, derived from Microsoft’s demonstrated

26
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 33 of 66

capability i _ _ was reasonably confirmed by Microsoft’s

C. DoD Reasonably Evaluated the Tactical Edge Devices Under Factor 3

Under Factor 3, the offerors were required to propose “tactical edge compute and storage
capabilities across the range of military operations that balance portability with capability.” Tab
342, AR151494 (emphasis added). DoD placed “far greater emphasis” on the evaluation of
existing solutions already in production and gave “lesser weight” to proposed future capabilities
available after award. Jd. AR151505. As to portability, the RFP’s only requirement was that
Category One devices “should not require heavy equipment to move.” Jd. AR151494. The RFP
did not contain any size or weight limitations for the proposed devices, nor did it prescribe
minimum computing or storage capabilities.

The offerors proposed different solutions to balance the requirements of portability and

capability. Microsoft generally proposed
BES &11c AWS propo: I 9 claims that

devices are superior merely because TT (ECF 130-1, at 32-33), but this contention

ignores that P| is just one aspect of the Factor 3 evaluation. As depicted in the tables

 

 

11 AWS repeats its baseless claim that DoD should have graded Microsoft P|
a and again fails to cite to any evaluation criteria or other RFP

requirement that would require this outcome. As explained above, there are no such requirements.

2 Tab 369, AR152811, AR152817; Tab 410, AR173640. AWS propose

P| For — of — the table above reflects the

27
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 34 of 66

DoD rigorously evaluated the offerors’ devices and rationally concluded that |

Tab 456, AR176375. Moreover, the SSAC

Pe Tab 457, AR176401. In the end, the SSA reasonably

adopted the SSAC’s findings. Tab 459, AR176416.

 

13 Tab 369, AR152805: Tab 410, AR173641, AR173643.

4 An FPGA, or field-programmable gate array, is a component used to build reconfigurable

digital circuits. The TEB correctly recognized

    
   
   

     

ab 330, AR151280.
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 35 of 66

1. DoD Equally Evaluated the Offerors’ Tactical Edge Devices as to
Portability and Support for Dismounted Operations

AWS argues that )) i i il with respect to portability
and dismounted operations that Microsoft’ devices inexplicably did not

receive.” ECF 130-1, at 32. AWS is mistaken.
The TEB reasonably evaluated the offerors’ proposals to determine whether they proposed

an existing device that was portable by a single individual and, thus, capable of dismounted

Pe Although AWS complains that the TEB did
a his had no impact on the evaluation or final award decision
and did not result in any prejudice to AWS.

The TEB clearly found that Microsoft’s Pe
Po Id. AR151290. Likewise, the SSAC determined that Microsoft it

the SSAC’s evaluation. Tab 459, AR176413. Thus, even if the TEB had Po

I 13s 0116 20 ba

changed the SSA’s decision.

29
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 36 of 66

ee that does not come close to “proving that a significant

error marred the procurement in question.” Land Shark Shredding, LLC v. United States, 142 Fed.
Cl. 301, 305 (2019) (Campbell-Smith, J.). Regardless of the TEB’s analysis of specific strengths

and weaknesses, the record is clear that the SSA made the final award based on the SSAC’s

concn hn
Po AWS’s disparate treatment claim is meritless.

2. DoD Rationally

AWS disagrees with the TEB’s decision MO
1:

324, AR151169, AR151171; see ECF 130-1, at 33-35. That challenge is nothing more than a
disagreement with DoD’s “highly discretionary technical evaluation of proposals.” Voith Hydro,

Inc. v. United States, 143 Fed. Cl. 201, 214 (2019) (Campbell-Smith, J.).

Unlike AWS, Microsoft proposed to use Pe
Po See Tab 410, AR173641-43. The TEB reasonably concluded
tat Microsof's on

AWS argues that DoD applied an unstated criterion to its proposal because the RFP did not

specifically require the offerors ie ECF 130-

1, at 33-35. But the RFP clearly announced how DoD would evaluate the offerors’ proposals to

30
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 37 of 66

Po Tab 342, AR151494 (emphasis added). Po
P| it was reasonable for DoD to consider whether the offerors proposed i
ee
vi ::0s08°s device
2 oss, Ws’:
eee

DoD reasonably exercised its technical judgment and concluded that Microsoft’s P|
solution would be most advantageous to warfighters at the tactical edge. See AM Gen., LLC, 115

Fed. Cl. at 677.

3. DoD Correctly Concluded that

AWS argues that the SSAC improperly found that it PO
Pe ECF 130-1, at 35-37. That mischaracterizes the record.

The SSAC’s conclusion was appropriately focused on both offerors’ existing devices,

which were to receive “far greater emphasis” in the evaluation under the RFP’s express terms. Tab

342, AR151505. The SSAC reasonably determined that, Pe

31
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 38 of 66

Nevertheless, AWS argues that the SSAC’s conclusion is inconsistent with the TEB’s

ECF 130-1, at 36. AWS is wrong: The

TEB clearly found that the Pe See Tab 324,

Id. The TEB quite rationally concluded that AWS’s | |

|

In fact, the record shows that Microsoft’s Pe

See Tab 369, AR152805; Tab 410, AR173643. In light ffi it
is hardly surprising that AWS’s own proposal concedes tha (i

Tab 369, AR152805 (emphasis added).

   

AWS also claims that the SSAC did not properly recognize the portability of its

 

See Tab 369, AR152804. In contrast, Microsoft’s

See Tab 410,

AR173642.

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 39 of 66

a but this argument ignores that the SSAC Pe
EE (2b 457, AR176401. Moreover, as
discussed above, the SSAC’s statement with respect to portability specifically addressed the
te
AR151167. Nevertheless, the TE. ee
EE s (ic. AR151170) and the SSH3 TTT
I Tab 456, AR178375. The SSAC
adopted these findings and specifically acknowledged the PO
ee
Po Tab 457, AR176401-02. The TEB and SSAC evaluations of the

device are fully consistent.

4. Both Offerors Proposed [nn for Dismounted
Operations and DoD Reasonably Evaluated AWS’s

AWS next argues that “DoD’s evaluation of the po was unreasonable.” ECF

130-1, at 37-38. As an initial matter, AWS is wrong that the Po
ES 257. c0:00 proposed
added). Like the Po proposed by AWS, Microsoft’s Po
ME he SSAC ceasnsbly forse
| 457, AR176402. AWS’s view that the PF should have received more

33
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 40 of 66

credit merely second-guesses the SSA’s technical judgment.

AWS also disputes the SSEB’s observation hi ii i i _ _ __
ee
GS 1 2b 450, AR176376. But AWS proposed
ee
EE See Tab 369, AR152811. AWS offered
ee whereas Microsoft propose ay
P| Id.; see also Tab 410, AR173640. The SSEB recognized that, po
ee
P| In any event, as AWS concedes, the SSEB fully
tenor
po Tab 456, AR176376. The SSAC considered these differing viewpoints and
reasonably determined that AWS’s Pe See Tab 457,
AR176401.

5. DoD Reasonably Evaluated the Offerors’ Battery Solutions

AWS also misrepresents the record with respect to DoD’s evaluation of the offerors’
competing battery solutions for their Category One devices. See ECF 130-1, at 39-40. The RFP
does not contain any minimum requirement for battery runtime. Rather, it merely states that the
device must have “[t]he ability to be powered by battery.” Tab 342, AR151494. AWS’s initial
EE (2b 208, AR57972; see also Tab 195a, AR25476

In doing so, the TEB explained the basic reason for the battery power requirement: po

12) 20s

34
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 41 of 66

AR57972. The TEB did not state or imply anything about the importance of battery runtime—it

209, ARS7991; Tab 330, AR151288.

AWS is wrong to claim there was an improper “shift in the importance of battery power”

during the evaluation. ECF 130-1, at 39. PO
EE 2b 324, AR151174-75; Tab 330, AR151288-89.
Still, AWS argues that DoD ee
observed Micro
Po Compare Tab 209, AR57991 with Tab 330, AR151288. The record thus
disproves AWS’s allegation of disparate treatment. In evaluating Microsoft’s P|
eee
ee | 33°.

ARI151288.

Finally, AWS boldly asserts that its “battery power capabilities are Po
an Microsoft’s.”” ECF 130-1, at 40. It supports this claim with a grossly misleading
apples-to-oranges comparison of devices hi ii. AWS specifically
SS

As shown below, AWS’s battery is P| than Microsoft’s and yet Microsoft’s battery

35
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 42 of 66

ies
See Tab 369, AR152805; Tab 410, AR173643
Po id. AR173645. There is no basis to second-guess DoD’s reasonable

evaluation of the offerors’ battery solutions.

D. DoD Reasonably Evaluated AWS’s Hypervisor Solution and Third-Party
Marketplace Offerings

AWS claims that DoD discounted the benefits of its hypervisor solution, and the extent of
its third-party marketplace offerings. These are mere disagreements with DoD’s expert technical
evaluations, and with respect to hypervisors, an untimely challenge to the JEDI ground rules.

1. DoD Reasonably Evaluated the Offerors’ Hypervisor Solutions

The RFP’s parameters were broad and gave no special weight to hypervisor security. See
Tab 1, AR77-97. AWS claims that under Factor 2, the SSAC improperly discounted the
superiority of AWS’s hardware-based Nitro hypervisor solution, downplayed the importance of
ee. and gave insufficient weight to Po
a. ECF 130-1, at 43. With respect to Factor 4, AWS claims that DoD did not properly
recognize the benefits of the Nitro architecture with respect to information security. Jd. at 45-46.

The problem for AWS is that the RFP did not place that much importance on the evaluation

of hypervisor technology. This technology is mentioned in just one of four subfactors under

36
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 43 of 66

Factor 2, and there, hypervisor is only one among eight sb-subfactors to be evaluated. See Tab
1, AR78-79. It is not even mentioned in Factor 4 at all. Jd. AR80-81. AWS’s criticism regarding
the importance that DoD should have placed on hypervisor technology is a belated attempt to
rewrite the RFP, and that challenge is untimely. See Blue & Gold Fleet, L.P. v. United States, 492
F.3d 1308 (Fed. Cir. 2007). Moreover, as explained below, DoD’s findings on both factors were

reasonable and supported by the record.
Factor 2. Contrary to AWS’s assertions, the SSAC recognized Nite (iii

Pe and agreed with the SSEB that Nitro P|
SS 5:
Es U2b 457. AR176400-01. The SSAC further agreed that
eee

While recognizing Nitro’s value with respect to logical isolation, the SSAC concluded that
es. 12: SSAC
explained that [a
eee
ee. ECF 130-1, at 43, the SSAC merely recognized that based on
SS | ss 5; S
AR176400. The SSAC took nothing away from the TEB’s and SSEB’s evaluations of AWS’s
Nit sot a
Rather, the SSAC rationally balanced the advantages of each proposal iy

37
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 44 of 66

a. AWS offers no citations or evidence indicating that this conclusion was somehow
irrational or unsupported by the record. See Banknote Corp. of Am., Inc. v. United States, 56 Fed.
Cl. 377, 384 (2003), aff'd, 365 F.3d 1345 (Fed. Cir. 2004).

Moreover, AWS’s claim about Nitro’s alleged superiority is based on the erroneous

assertion that Azure relies on ee
PO Microsoft’s Azure solution uses Po
eee
I See, c.¢., Tab 408, AR173280; Tab 409,
AR173612. The TEB correctly understood this. See Tab 329, AR151247 otin i
NS (22: 8-0

AWS exaggerates the extent to which its Nitro solution relies 0 iii
Tab 368, AR152764-65 (noting that the [a
ES 0s 2:0 (005 cose oT
eer
| ECF 130-1, at 44, while it disregards Microsoft’ saan
at Tab 411, AR173660-61.

AWS implies bad faith by arguing that the ‘s\ (ie
ee
n= cr 130-1, at 44. AWS points to its proposed i

38
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 45 of 66

PO Id. at 44-45. AWS acknowledges, however, that i
1c). 2 44, 0.19; see also Tab 368, AR152797. DoD’s
decision not to assign a strength for a Po was squarely within its
discretion. See E.W. Bliss Co., 77 F.3dat 449. The same discretion is owed to the SSAC’s decision
ee
ee
ee
ee
Tab 457, AR176401. AWS fails to show why the perceived benefits of Microsoft’s a
Pe were irrational.!°

AWS claims its hypervisor should have received extra credit under Factor 2, but it has
presented no evidence that undermines the SSAC’s conclusion—echoed by the SsA—that while
was technically superior to the other overall. Tab 457, AR176400; Tab 459, AR176413-16.

Factor 4. AWS claims that “DoD failed to recognize key features that AWS’s Nitro
architecture provides to deliver the highest level of information security currently possible.” ECF

130-1, at 45. AWS discusses what it perceives to be the merits of its hypervisor solution, but does

 

16 AWS argues that
ECF 130-1,
at 44 n.19. Microsoft’s
event, DoD had broad

discretion to determine that Microsoft’s proposed

Tab 323, AR151122.

 
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 46 of 66

not cite to any specific Factor 4 criterion or explain how DoD improperly evaluated its proposal
against those criteria. This is not surprising: Factor 4 required offerors to propose their approach
to security management for the cloud, beyond the baked-in security of the underlying cloud
infrastructure. As such, Factor 4 does not mention the hypervisor. Tab 1, AR80-81. But even to
the extent that AWS suggests its hypervisor supports information security, AWS’s proposal
undercuts its own claims regarding Nitro’s so-called feature of “eliminating” administrator access
to cloud environments. ECF 130-1, at 46. AWS’s proposal states that it is hii
eee
Tab 370, AR152834.

Also, as it does elsewhere, AWS merely seeks extra credit for certain features of its
proposal. But here as there, technical evaluation judgments are properly left to DoD’s discretion.
See E.W. Bliss Co., 77 F.3d at 449. For instance, AWS points to its approach to supply chain
integrity, including Po and its “proprietary, automated patching
technology.” ECF 130-1, at 46. But AWS’s proposal is not superior to Microsoft’s in either area.
See, e.g., Tab 411, AR17366 1-62 rrr
ee
BE: 120 331, AR151297-03
eee

a. AWS has identified nothing in the record showing that DoD’s evaluation ofits hypervisor
solution was urational or improper.

2. DoD Reasonably Evaluated AWS’s Third-Party Marketplace
Offerings

AWS next argues that its third-party marketplace was a significant advantage over

Microsoft, and that DoD incorrectly determined that i AWS’s third-party marketplace

40
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 47 of 66

offerings were not available at the time of award by misreading its proposal. ECF 130-1, at 47.

Po supports the SSAC’s conclusion that Po AWS third-party
marketplace offerings were i in the JEDI Cloud. This language indicates
I © 2b 457. AR 176403.
ee = F 130-1, at 48, but it is AWS’s burden to submit an adequately written
proposal. See, e.g., Westech Int’l, Inc. v. United States, 79 Fed. Cl. 272, 296 (2007). In any event,
there is no explanation why offerings that Pe
Po and there is nothing urational in DoD’s interpretation of this
language, or in its conclusion that this was a Pe
AWS further claims that it Pe “to comply with

DoD’s instructions during discussions.” ECF 130-1, at 48. AWS appears to suggest that DoD

inca ts

P| Id. at 48-49. To support this argument, AWS does not cite to any of the discussion

41
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 48 of 66

materials in the record, but instead cites to the PEB’s summary of changes to the price catalog,
which does not indicate that DoD instructed AWS to change its proposal. Jd. (citing Tab 455,
AR176356). Nothing in the record shows that AWS was instructed that its Po
ee. and that requirement appears nowhere in the RFP. See
Tab 2, AR100-01, 105. AWS also baldly claims that, rather than instruct Microsoft that its third-
party catalog ee. DoD simply “assumed that Microsoft’s third-
party offerings Po and were available at award. ECF
130-1, at 49 (emphasis added). But there was no assumption. Microsoft’s offerings are available
immediately upon award, i To the extent the confusion on this issue
stems from AWS’s mistaken view that it

is not DoD’s (or Microsoft’s) fault and does not justify overturning the award. The SSAC’s
analysis of AWS’s proposal was entirely proper.

E. AWS’s Remaining Challenges to the Evaluation Process Fail

AWS concludes its motion with a grab-bag of alleged errors that DoD supposedly made
when evaluating its proposal. See ECF 130-1, at 50-55. None of these claims have merit.

1. AWS Was Not Entitled to the Strengths It Claims for Factors 2 and 5

As to Factor 2, AWS cites four strengths and one risk reduction that DoD identified in its
February 19, 2019 evaluation of AWS’s initial proposal but “inexplicably omitted” from its
evaluation of AWS’s final proposal. See ECF 130-1, at 51. Contrary to AWS’s claims, the absence
of each alleged strength from DoD’s final evaluation is easily explained and properly subject to
DoD’s discretionary expert judgment. See Metropolitan Interpreters and Translators, Inc. v.

United States, 145 Fed. Cl. 495, 511 (2019) (Campbell-Smith, J.) (“[C]hallenges to the SSA’s

42
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 49 of 66

judgment in assigning—or not assigning—various strengths to [a] proposal fall squarely within
the realm of minutiae into which the court must not intrude.”’).

First, AWS argues that DoD failed to assign it astrength i
GE CF 130-1, at 51 (citing Tab 206, AR5S7906). But DoD fully credited AWS on this
point: It explicitly granted AWS a “strength” for PO
ee
EE, 2b 323, AR151130. To be sure, DoD phrased this strength slightly
differently than in its initial evaluation. See Tab 206, ARS 79 (ii
ee
ee
Po But this difference is hardly surprising, given that AWS’s initial proposal
ote es
GE Compare Tab 206, ARS7906 with Tab 323, AR151129

Substantively, the two strengths are the same.
Second, AWS claims it was denied a strength for its “cryptographic protections for disk
storage and network traffic in hardware.” ECF 130-1, at 51 (citing Tab 206, AR57906-07). But

Microsoft’s proposal offered the very same protections, and it was also denied a strength. See Tab

ee AWS therefore suffered no prejudice from

DoD’s decision not to assign it this strength, because if DoD had assigned it to AWS, it would

have had to assign a corresponding strength to Microsoft.

43
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 50 of 66

Third, AWS complains it was denied a strength for its “marketplace offerings.” ECF 130-
1, at 51 (citing Tab 206, AR57924). But again, Microsoft’s proposal contained similar

marketplace offermgs, and Microsoft did not receive a strength. Compare Tab 409, AR173622

a strength for this feature left the two offerors on equal footing.
Fourth, AWS claims it was also entitled to a strength for its CloudFormation service. ECF

130-1, at 51 (citing Tab 206, ARS7924). According to AWS, C loudFormation i

AR152776. But once again, Microsoft also proposed Sis
PY and it was not assigned a strength either. See, e.g., Tab 408,
ES

suffered no prejudice from DoD’s evenhanded assessment.

Finally, AWS complains that it was erroneously denied a risk reduction that it originally
received because its “network design and implementation have been reviewed, audited, and
accredited at the Secret and Top Secret levels which eases JEDI Cloud adoption.” ECF 130-1, at

51; Tab 206, AR57915. But this accreditation pertained specifically to hii built for the

ee. not for DoD. Thus, as AWS later admitted in its final proposal, the
ee. Tab 368, AR152768. DoD’s ultimate decision to remove this risk

reduction was reasonable. See Tab 323, AR151141-42.

Ad
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 51 of 66

As to Factor 5, AWS cites three additional strengths that it claims were improperly

excluded from DoD’s final evaluation after being included in its January 11, 2019 initial

evaluation. Specifically, AWS points to: (1) its proposed is
EE 2) is: 0 ::

(3) the “matur[ity]” of its marketplace. ECF 130-1, at 50-52 (citing Tab 212, AR58033-36). But
once again, Microsoft’s proposal had identical or superior Factor 5 offerings, and it was not

assigned strengths for those offerings, either. See generally Tab 332 (Microsoft Factor 5

evaluation assigns no strengths in these areas). As to the PO
ee. Compare Tab 371, AR152846 with Tab
412, AR173679 (discussing Microsoft
Fo See Tab 412, AR173679. And the basis for the strength that was initially assigned
for AWS’s marketplace offerig—that it Pd
RR <1 212, 4855055)
See Tab 412, AR173678-79 (discussing
ee. DoD’s evaluation of these factors

reveals no disparate treatment.
2. AWS Was Not Entitled to the Strengths It Claims for Factor 8
AWS also complains that it exceeded DoD’s requirements in the Factor 8 demonstrations
in several ways that should have been, but were not, recognized as strengths. See ECF 130-1, at

52-53. Specifically, AWS challenges DoD’s failure to grant strengths for exceeding the

45
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 52 of 66

performance metrics on Scenarios 8.1 and 8.3 and for the number of cloud services it ran on its

tactical edge device in Scenario 8.3. Jd.

But Micros
I 22 1) 305, 42644409,

644417. And because the point of the demonstrations was simply to accomplish the scenarios’
stated objectives—whether with two services or twenty—it is irrelevant that Po
Po See generally Tab 287 (demonstration procedures do not
require the use of more than one service). Thus, the evaluators reasonably exercised their
discretion in not awarding AWS a strength as to Factor 8.

3. DoD Reasonably Evaluated the Offerors’ Management Approaches
Under Factor 6

AWS also contends that DoD erred in its evaluation of Factor 6, by (1) evaluating a prior

version of AWS’s proposal; (2) incorrectly concluding that AWS had iii
ee. and (3) ignoring AWS’s tested management approach. ECF 130-1,

at 53-55.
AWS’s first objection has no basis in the record. Despite being told otherwise, AWS insists

that DoD evaluated the wrong version of its proposal, apparently because DoD stated that AWS

327, AR151216). AWS emphasizes that in its FPR, it stated iT
2 53-52. 0: he tack of

an express reference to AWS tl provides no reason to believe DoD evaluated

a prior version of AWS’s proposal. In fact, DoD made clear in its response to AWS’s debrief
questions that it evaluated the proper version of AWS’s proposal. See Tab 491, AR180080. This

is confirmed by other areas of AWS’s evaluation for Factor 6: DoD’s initial evaluation found that

46
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 53 of 66

EE. Compare Tab 215, AR58079 (Initial Evaluation) with Tab 327,

AR151222 (IPR Evaluation) and Tab 451, AR176331 (FPR adopting findings of IPR Evaluation).

And the decision to assign strengths is firmly within the evaluators’ discretion. DoD was not

required to give AWS extra credit where it was satisfied that AWS Po
EE. {2b 301, AR064280.

AWS is also wrong to complain that DoD failed to recognize that (i iii
PO and then relied on that incorrect conclusion iy
GS. ECF 130-1, at 54 (citing Tab 457, AR176403). The SSAC identified three
ee
EE (2b 457, AR176403. By contrast,
“AWS offered (Es
ee

Id. AWS completely misses a critical difference between AWS and Microsoft that the SSAC

specifically and undeniably recognized regarding these services: Microsoft offered iT

Pe and AWS did not. Irrespective of whether there was
parity between the offerors’ Pe offerings, AWS did
2 ss.
therefore concluded ee Tab 457,

AR176403.

Although AWS asserts that it too offered a. ECF 130-1, at 54, DoD could
reasonably conclude that AWS’s offerings woul because [ii

47
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 54 of 66

| mistake of AWS’s own making. AWS’s reference i
ee See Tab 375, AR154073. DoD was not obligated
to consider AWS’s Pe fact, AWS’s
Sscussion ft
EN. See ¢.c., Tab 372, AR152878 (noting that AWS
ee. By contrast, Microsoft clearly stated
in its Factor 6 Proposal that it was offermg DoD Pe
GE (2 403, 4R173400. Further, AWS offered ony Ts
ee
PO Tab 375, AR154083, whereas DoD had requested JT
all these reasons, DoD could have reasonably concluded that PO
a

AWS also claims that the SSAC misconstrued i _ ___ offerings
by failing to observe that its offering wi iii
a. ECF 130-1, at 54. However, this misses the mark of the TEB’s evaluation. Rather
than distinguishing Microsoft’s offering ie
ae.” AWS fails to expl ain how i iii = as described in AWS’s Factor
6 Proposal, measure up to Microsoft’s po Beyond indicating ha fii
ee

 

17 Even if DoD was concerned with price, AWS’s lack of clarity in its Factor 6 proposal is

a mistake of AWS’s own making.
48
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 55 of 66

ee
es se. 1) 307, 42152019
ee
GE). 42152091 2) 372. 48152878-79
Pe It is also not clear that these Po
provide any additional support beyond that which is necessary to meet the contract’s requirements.
eee
ee
Pe Id. The TEB properly identified this as a
strength. Microsoft’ sin play a very different role from AWS iii
AR152878. DoD properly differentiated the offerors on this basis.

Finally, AWS contends that Microsoft cannot be rated higher PO
Po F 130-1, at 55. But as Microsoft’s Factor 6 Proposal shows,

Microsoft has extensive experience helping more than 200,000 organizations transition to the
cloud, including enterprise-level transitions in the private and public sectors. Tab 413, AR173706.
Microsoft has cultivated a strong relationship with DoD, and has worked on a number of cloud
projects with DoD in the course of their forty-year partnership. Jd. Microsoft has also
implemented the management strategy proposed for JEDI in numerous other projects, including

with DoD. Jd. AR173707. Moreover, AWS’s past management experience in projects with the

49
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 56 of 66

Po is largely irrelevant to implementation of the JEDI contract: The
RFP explicitly rejected the approach taken by Po in favor of a
commercial cloud approach. Tab 161, AR22854 (noting that because [iii

believed that commercial clouds were less secure, it opted for a less commercial approach); Tab
27, AR608 (identifying commercial parity as a key pillar of the JEDI cloud).

Ultimately, Microsoft proposed a comprehensive and detailed approach to meeting DoD’s
Factor 6 requirements and ensuring success on the contract. See Tab 408; Tab 413. This included
ee
EE (2b 413, AR173716, AR173400,

AR173719. For these reasons, DoD reasonably concluded that Microsoft proposed a superior
solution that more directly met the JEDI contract requirements.!®

Il. AWS WILL NOT SUFFER IRREPARABLE HARM ABSENT AN INJUNCTION

As with the likelihood of success on the merits, “a movant cannot be granted a preliminary
injunction unless it establishes” irreparable harm. Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
239 F.3d 1343, 1350 (Fed. Cir. 2001). AWS has not come close to satisfying that independent
requirement here, for at least three reasons.

First, AWS waited nearly three months to seek a preliminary injunction, even though it
was well aware of DoD’s intention to implement the contract on February 11, 2020. See ECF 130-

1, at 55. Such delay cuts strongly against a finding that AWS’s alleged harm warrants injunctive

 

18 Tn a buried footnote near the end of its brief, AWS raises a litany of meritless arguments,
accompanied by a series of misleading string citations to the administrative record. ECF 130-1, at
50 n.20. These allegations are not developed in any way in AWS’s motion and contain nothing
more than the same disagreement with assigned strengths and weaknesses.

50
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 57 of 66

relief. In Facility Services Management, Inc. v. United States, for example, this Court held that a

plaintiff's motion for emergency relief was “untimely” where the plaintiff was notified that the
government intended to “phase-in [the] intervenor-defendant’s performance,” and the plaintiff
initially indicated it would not seek a preliminary injunction. 140 Fed. Cl. 323, 326 (2018)

(Campbell-Smith, J.). The Court explained that even if new documents in the administrative

record had changed the plaintiffs mind, the plaintiff had waited “more than three weeks” after the
filing of the administrative record to seek emergency relief. Jd.; see also Elmendorf Support
Services Joint Venture v. United States, 105 Fed. Cl. 203, 210 (2012) (“Equity aids the vigilant,

not those who slumber on their rights.”). The court made a similar point in Software Testing
Solutions, Inc. v. United States, 58 Fed. Cl. 533 (2003), noting that the “failure to act sooner
undercuts the sense of urgency that ordinarily accompanies a motion for preliminary relief and
suggests that there is, in fact, no irreparable injury.” Jd. at 537 (citation omitted).

Here, rather than act promptly to enjoin DoD from proceeding with the contract, AWS
waited a month after the contract was awarded to file its complaint, and then another two months
to file this motion. Because of AWS’s delay, Microsoft has been forced to respond to AWS’s
motion in just over a week, and more importantly, AWS has placed this Court in the position of
resolving its request in less than two weeks. There is no reason to indulge AWS’s delay.

Second, and in any event, the harms AWS purports to identify do not flow from DoD’s
decision to begin implementing JEDI in mid-February, instead of after AWS’s bid protest is
resolved. Rather, they flow from the mere fact that AWS was not the successful bidder. AWS
contends that it “could lose the opportunity to perform the JEDI Contract, earn the revenue and
profits resulting from contract performance, ensure its technology is widely used by DoD, and gain

additional experience working with the Government.” ECF 130-1, at 57. But those “alleged harms

51
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 58 of 66

result not from a lack of opportunity to compete for the contract, but from loss of the actual
contract.” Sierra Military Health Servs. v. United States, 58 Fed. Cl. 573, 582 (2003).

The law is clear: Where a plaintiff cannot show that “it will lose the opportunity to compete
for the contract in question if the court does not grant some form of temporary injunctive relief,”
it cannot establish irreparable harm. GEO Grp., Inc. v. United States, 100 Fed. Cl. 223, 228 (2011);
see also Sierra, 58 Fed. Cl. at 582 (no irreparable harm where the protestor “[would] still have the
opportunity to obtain the contract” if its protest were sustained); Land Shark Shredding, LLC, 142
Fed. Cl. at 312 (explaining that if the protester were to prevail in its protest, “an orderly transition
to a new contract award would mitigate any harm” from the absence of a preliminary injunction);
Found. Health Fed. Servs. v. United States, No. 93-171 7NHJ, 1993 WL 738426 (D.D.C. Sept. 23,
1993) (rejecting argument that awardee would become so entrenched during transition that
protestor would be irreparably harmed absent an injunction). To be sure, a preliminary injunction
may be appropriate where a contract “is for the purchase of items or the construction of a building”
and “continued performance during the protest period could produce a fait accompli.” Sierra, 58
Fed. Cl. at 584. But contracts for continuing services—like the JEDI contract here—do not pose
the same problem because they are ongoing, and their performance during the pendency of a bid
protest does not deprive the protestor of the full value of the original contract in the event of a
recompete. /d. (no irreparable harm in context of heath care services contract).

AWS’s argument to the contrary relies entirely on cases involving permanent injunctions,
where the court had already determined that the protester had prevailed on the merits and would
be permanently deprived of the opportunity to compete for the contract absent injunctive relief.
See ECF 130-1, at 57 (citing FCN, Inc. v. United States, 115 Fed. Cl. 335, 338 (2014); Palladian

Partners, Inc. v. United States, 119 Fed. Cl. 417, 458-59 (2014); HP Enter. Servs. LLC v. United

52
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 59 of 66

States, 104 Fed. Cl. 230, 245 (2012); Heritage of Am., LLC v. United States, 77 Fed. Cl. 66, 78
(2007)). Those cases say nothing about harms that would result from the denial of a preliminary
injunction.

AWS also points to Cigna Government Services, LLC v. United States, 70 Fed. Cl. 100
(2006). There, the court held that an agency’s decision to override the automatic stay triggered by
a GAO bid protest under the Competition in Contracting Act was arbitrary and capricious in part
because the agency failed to consider the harm to the protestor. But the court did not apply an
“irreparable harm” standard, and it looked to the unique circumstances of the solicitation. In
particular, the transition to the awardee required the protestor—who was the incumbent
contractor—to transfer its processes and methodologies to the new awardee and could therefore
confer an “unfair competitive advantage” on the awardee in a recompete. Jd. at 102, 109.

No such special considerations apply here. As AWS itself points out (ECF 130-1, at 58-
59), AWS already has cloud contracts with DoD, and therefore has substantial contact with the
agency, making it highly unlikely that Microsoft will somehow obtain a “competitive advantage”
from its performance over the next several months. AWS likewise fails to explain how Microsoft
could possibly use “non-public information” (ECF 130-1, at 58) learned during performance to its
competitive advantage in the unlikely event that DoD requests revised proposals in any recompete.
AWS’s allegations appear to presume that—in the event of a reeompete—DoD would fail to put
out a fair Request for Proposals and would instead permit Microsoft to benefit from “non-public
information.” ECF 130-1, at 58. There is no basis for such speculation.

Finally, AWS contends that it has already suffered harm from the JEDI contract because
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 60 of 66

P| ECF 130-1, at 58-59. Those speculative claims do not establish that AWS will in fact
suffer ureparable harm absent a preliminary injunction. Indeed, AWS’s long list of existing
contracts with DoD strongly suggests DoD will continue to work with AWS across a variety of
contract vehicles and will receive any work to which it is entitled, regardless of the JEDI contract.
AWS’s failure to show irreparable harm is reason enough to deny its motion.

It. ANINJUNCTION WOULD IRREPARABLY HARM MICROSOFT

DoD and Microsoft have been performing the JEDI contract for more than three months.
With full knowledge that they would be performing the contract and preparing to onboard
customers as early as February 11, 2020, AWS waited nearly 90 days before asking the Court to
take the extraordinary step of issuing a temporary restraining order and preliminary imjunction.
Not only does this delay undercut AWS’s claim of irreparable harm, as explained above, but the
belated timing of AWS’s request inflicts significant harm on Microsoft. As explained below,
Microsoft has expended iis to prepare for JEDI’s imminent operational
date. A preliminary injunction now would cause much more disruption and harm than if the issue
had been litigated at the outset of this case last fall. AWS’s delay has ensured that the balance of
hardships weighs strongly against itself in its request for preliminary relief.

This is precisely the type of harm that courts in the bid-protest context have held will tip
the balance in favor of the Government and the winning bidder, where both parties have incurred
substantial costs to “ramp up” in preparation for performance of a contract. In Akal Security v.
United States, for example, the balance of hardships weighed against the protester because the
Government had already incurred substantial costs to prepare for its transition to the new

contractor, and the successful bidder had “already invested hundreds of thousands of dollars” and

54
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 61 of 66

had implemented proprietary systems in preparation for performance of the contract. 87 Fed. Cl.
311, 320 (2009). Similarly, in Kola Nut Travel, Inc. v. United States, the court found that the
balance of harms favored the defendant and intervenors because they had already begun to
implement the relevant contracts and the preliminary injunction would cause “significant
disruption and added cost.” 68 Fed. Cl. 195, 200 (2005).!°

Since the JEDI award was announced on October 25, 2019, Microsoft has been performing
under DoD’s initial Task Order for program management, providing personnel and tools to meet
the quality and performance requirements of the contract. The accompanying declarations of
Microsoft’s General Manager, Timothy Turitto and the Vice President of Microsoft Azure,
Thomas Keane explain that Microsoft has invested significant resources to prepare for deployment
of the JEDI contract on February 11, 2020, and that a delay in the JEDI contract at this point would
cause substantial and irreparable harm to Microsoft.

The JEDI contract represents a massive realignment of DoD’s use of technology and
computing resources. Microsoft has engaged internal and external resources and devoted
significant efforts to make sure personnel and infrastructure are in place to meet and exceed DoD’s

requirements. See Turitto Decl. §§ 7-8; Keane Decl. § 6-13. Indeed, Microsoft has committed

I i 2icips:icn o£ te February 2020

 

19 See also Chenega Healthcare Services, LLC v. United States, 138 Fed. Cl. 644, 657
(2018) (Campbell-Smith, J.) (holding that government and successful bidder would suffer harm
from preliminary injunction due to delays in transition to follow-on contract); Land Shark
Shredding, LLC, 142 Fed. Cl. at 312 (holding that balance of hardships weighed against
preliminary injunction where contract performance had been ongoing for months); E/mendorf, 105
Fed. Cl. at 212 (explaining that “[u]ndue delay is relevant in determining the extent to which it has
magnified the harm to defendant” and crediting the defendant’s assertion that it would suffer far
more harm “now than if an injunction had been issued long before [it] began the process” of
implementing the challenged contract); Bannum, Inc. v. United States, 60 Fed. Cl. 718, 731 (2004)
(stating that “a bid protest pressed well into contract performance tips the scale in favor of the
awardee”).

55
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 62 of 66

adoption by DoD agencies of JEDI. Keane Decl. § 6. At this point, DoD customers are about to
onboard to JEDI, and Microsoft is ready for them. Jd. §5. A preliminary injunction would
effectively negate all of the progress Microsoft has made over the past three months of contract
performance to prepare for the February 2020 “go live” date. Moreover, it would require Microsoft
to maintain its activities, personnel, and resources in a constant state of readiness for full activation
of the JEDI contract—at great expense, and with no corresponding compensation. See Turitto
Decl. {J 8-9; Keane Decl. §§ 14-20. This is precisely the type of harm that courts consider and
seek to avoid when a contract is already in place and moving forward. See, e.g., Sierra, 58 Fed.
Cl. at 584 (balance of hardships weighed against a preliminary injunction where the awardee’s
transition work was “complex” and a stay would be disruptive).

One major effort that Microsoft has undertaken over the past three months has been to ramp
up recruiting and hiring activities fo of technical software and hardware engineers (who
require security clearances) to meet the anticipated demand for the Azure JEDI Cloud. Keane
Decl. §§ 7-16. Because of anticipated demand, the highly technical nature of the services that

Microsoft will be providing, and the need for 24/7 on-call support staff to meet the mulitary’s

nN
ON
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 63 of 66

Microsoft is now three months into this effort, and a preliminary injunction at this point

will harm Microsoft’s ongoing efforts to recruit and hire the best personnel for the positions that

are necessary to provide support to the JEDI contract. Jd. §§ 14-17. Po

Id. 99 15-17

5

5515-17

. Id.

Other efforts that Microsoft has invested in over the past three months of JEDI contract

performance will also be wasted if an injunction issues. For example,

. See Turitto

Decl. §§ 6-7. Similarly,

Id. 47.

s. Id.

Microsoft hosted a major kickoff event in Washington, D.C. in December 2019 to prepare

DoD agencies and personnel to quickly adopt JEDI and ensure adequate adoption of the program.

“nA
~
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 64 of 66

Id. § 5. Microsoft invested in the event, with the understanding that
the resulting momentum and buy-in would result in robust adoption of JEDI in February. Jd.
5:

P| Id. §§ 9-10. The magnitude of that harm weighs strongly against preliminary injunctive
relief.
IV. ANINJUNCTION WOULD HARM THE PUBLIC INTEREST

As DoD explains in its opposition brief, delaying implementation of JEDI will also cause
significant harm to the public interest—and, most importantly, to national security. AWS itself
acknowledges that the JEDI contract is a “critical defense initiative” that implicates “national
security.” ECF 130-1, at 59; see also id. at 63. This Court should not credit AWS’s self-serving
contention that de/aying that critical initiative would be harmless.

Courts adjudicating bid protests must “give due regard to the interests of national defense
and national security and the need for expeditious resolution of the action.” 28 U.S.C.
§ 1491(b)(1)(3). For that reason, courts routinely deny preliminary injunctions where they would
negatively impact national security. Such concerns are “directly implicated when a procurement
involves services critical to the success of military operations” and the safety of our military
personnel. Linc Gov’t Servs., LLC v. United States, 96 Fed. Cl. 672, 702 (2010).”°

Here, national security interests weigh strongly against granting a preliminary injunction.

“Data is one of [DoD’s] most valuable strategic asset[s] over the United States’ adversaries,” and

 

20 See also, e.g., CSE Constr. Co., Inc. v. United States, 58 Fed. Cl. 230, 263 (2003)
(denying injunction where solicitation implicated “military preparedness”); Aero Corp., S.A. v.
United States, 38 Fed. Cl. 237, 241 (1997) (similar); E/mendorf, 105 Fed. Cl. at 212 (similar).

58
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 65 of 66

DoD has recognized that its current computing infrastructure is “too federated, too slow, and too
uncoordinated to enable the military to rapidly use DoD’s vast information to make critical, data
driven decisions.” Tab 241, AR60089. For that reason, DoD has made JEDI a top priority.

AWS argues that a delay in onboarding customers to the JEDI Cloud is a non-issue because
DoD has existing cloud services. ECF 130-1, at 59-60. But AWS’s suggestion that DoD use the
“more than 600 cloud initiatives across the Department” in lieu of JEDI, id. at 59, only underscores
DoD’s concern that its current technology is “too federated” and “too uncoordinated” to serve our
warfighters. The fundamental objective of the JEDI project is not merely to introduce cloud
computing to DoD, but rather to provide an integrated, modernized infrastructure that extends to
battlefields around the globe and serves agencies and commands across the whole of the
Department and across all classification levels. See supra at 4. And, as AWS has previously
recognized, “DoD has the exclusive right to determine its own needs.””!

Here, DoD has determined that the JEDI Cloud project is “critical to maintaining our
military’s technological advantage” and “empower[ing] the warfighter” to win our wars.”

Accordingly, any delay in widespread adoption of JEDI across DoD would cause substantial harm

to a top national security priority.2? Where, as here, a contract for “services critical to the success

 

1 AWS’s Response To Oracle America, Inc.’s Supplemental Motion For Judgment On
The Administrative Record And Cross-Motion For Judgment On The Administrative Record at 1,
25, Oracle Am., Inc. v. United States, No. 18-1880C, (Fed. Cl. June 18, 2019), ECF No 88.

2 US. Dep’t of Defense, DoD Cloud Strategy, Foreword (Dec. 2018),
https://media.defense.gov/ 2019/Feb/04/2002085866/-1/-1/1/DOD-cloud-strategy.pdf.

3 This is a far cry from the non-urgent situations in the cases AWS cites (ECF 130-1, at

57). See Palantir USG, Inc. v. United States, 129 Fed. Cl. 218, 294 (2016) (challenging

government’s rejection of a ready technology solution); Bilfinger Berger AG Sede Secondaria

Italiana v. United States, 97 Fed. Cl. 96, 159 (2010) (rejecting national security justifications for

routine property maintenance at DoD facilities); cf GTA Containers, Inc. v. United States, 103

Fed. Cl. 471, 478 (2012) (granting permanent injunction after final determination on merits, but
59
Case 1:19-cv-01796-PEC Document 184 Filed 03/30/20 Page 66 of 66

of military operations,” Linc Gov't Servs., 96 Fed. Cl. at 702, has been underway for three months,
the balance of hardships and the public interest weigh strongly against AWS’s belated request for
an injunction.
CONCLUSION
For the reasons set forth above and in DoD’s opposition, the Court should deny AWS’s

motion for a temporary restraining order and preliminary injunction.

Dated: January 31, 2020 Respectfully submitted,

Of Counsel: ROGERS JOSEPH O’DONNELL, P.C.

LATHAM & WATKINS LLP

 

Kathryn H. Ruemmler Robert S. Metzger (Attorkey of Record)
Abid R. Qureshi

Roman Martinez Jeffery M. Chiow

Anne W. Robinson Neil H. O’ Donnell

Dean W. Baxtresser Lucas T. Hanback

Genevieve Hoffman Stephen L. Bacon

Riley Keenan Deborah N. Rodin

Margaret Upshaw Cassidy Kim

Eleanor M. Ross
555 Eleventh Street, N.W., Suite 1000

Washington, D.C. 20004 875 15th Street N.W., Suite 725
(202) 637-2200 (Telephone) Washington, D.C. 20005
(202) 637-2201 (Facsimile) (202) 777-8952 (Telephone)

(202) 347-8429 (Facsimile)

Attorneys for Intervenor-Defendant,
Microsoft Corporation

 

explaining that court had previously declined to grant a preliminary injunction “in deference to the
military’s assessment of urgent material needs”).
60
